                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    DAVID B. PORTEE,                                    Case No. 19-cv-02948-JD
                                                      Petitioner,
                                   8
                                                                                            ORDER ON MOTIONS
                                                v.
                                   9
                                                                                            Re: Dkt. Nos. 14, 16
                                  10    KOENIG,
                                                      Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, a California prisoner, filed a pro se petition for a writ of habeas corpus pursuant

                                  14   to 28 U.S.C. § 2254. The petition was dismissed and closed at screening and a certificate of

                                  15   appealability (“COA”) was denied. Petitioner has filed an appeal, a motion for a COA and to

                                  16   proceed in forma pauperis. The motion to proceed in forma pauperis (Docket No. 16) is

                                  17   GRANTED. The motion for a COA (Docket No. 14) is VACATED because the Court has

                                  18   already denied it. The Clerk shall SEND a copy of the motion for a COA (Docket No. 14) to the

                                  19   9th Circuit in Case No. 20-15104.

                                  20          IT IS SO ORDERED.

                                  21   Dated: February 11, 2020

                                  22

                                  23
                                                                                                    JAMES DONATO
                                  24                                                                United States District Judge
                                  25

                                  26
                                  27

                                  28
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        DAVID B. PORTEE,
                                   4                                                          Case No. 19-cv-02948-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        KOENIG,
                                   7
                                                       Defendant.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on February 11, 2020, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   David B. Portee ID: C-50736
                                       Correctional Training Facility
                                  18   P.O. Box 689
                                       Soledad, CA 93960
                                  19

                                  20

                                  21   Dated: February 11, 2020

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      LISA R. CLARK, Deputy Clerk to the
                                  27                                                      Honorable JAMES DONATO

                                  28
                                                                                          2
